UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6335



CHEVY RAMAT SHIVAEE,

                                              Plaintiff - Appellant,

          versus


E. M. CUBE, M.D.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-98-780-7)


Submitted:   July 20, 2000                 Decided:   August 1, 2000


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chevy Ramat Shivaee, Appellant Pro Se. Peter Duane Vieth, WOOTEN
& HART, P.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chevy Ramat Shivaee appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we deny Shivaee’s motion for appointment of counsel

and we affirm on the reasoning of the district court.   See Shivaee

v. Cube, No. CA-98-780-7 (W.D. Va. Feb. 24, 2000).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2